PDR CAUSE NO. 1209s15, 120Bs15                        RECE|VED |N
                                                                         COURT OF CRIMINAL APPEALS

                            IN    THE   COURT   OF    CRIMINAL        APPEALS

                                         AT AUSTIN, TEXAS                          DEC 21 201f


JACOB PROVOST                                        y                  IN THE zSlDrffl^fr 9^r^d
         \J .                                        y                  DISTRICT COURT OF
THE STATE OF TEXAS                                   y                  ORANGE COUNTY, TEXAS




                 MOTION TO SUSPEND T.R.A.P.               RULE 9.3(b),      RULE 211(a)




    TO     THE CLERK OF THE COURT,              THE APPLICANT STATED ABOVE REQUEST
THE COURT TO           SUSPEND T.R.A.P.     RULE 9.3(b)              AND RULE 211(a).
    THE APPLICANT IS UNABLE TO                  MAKE THE ELEVEN. ..(11 ) COPIES WHICH
IS REQUIRED BY T.R.A.P.             RULE 211(a),              AND   REQUEST THE COURT TO
PROVIDE         THE   NECESSARY   COPIES.




\J1s \G~ \<                                                            SINCERELY REQUESTED,
    DATE




                                                                           JACOB   PROVOST




                                                1    of   1